     Case 2:20-cv-06979-FMO-AS Document 190 Filed 07/26/21 Page 1 of 9 Page ID #:3252




 1      REESE MARKETOS LLP                                 REITER GRUBER LLP
        Brett S. Rosenthal (pro hac vice)                  Charles Reiter (SBN 306381)
 2      Joel W. Reese (pro hac vice)                       Robert Gruber (SBN 301620)
 3      Josh M. Russ (pro hac vice)                        creiter@reitergruber.com
        brett.rosenthal@rm-firm.com                        100 Wilshire Blvd., Suite 700
 4
        750 N. Saint Paul Street, Ste. 600                 Santa Monica, California 90401-3602
 5      Dallas, Texas 75201-3202                           Telephone: (310) 496-7799
 6      Telephone: (214) 382-9810
        Facsimile: (214) 501-0731
 7
 8     Attorneys for Plaintiffs
 9                           UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11     DENIECE WAIDHOFER, et al.
12                                                             Case No. 2:20-cv-06979-FMO-AS
13                     Plaintiffs,
                                                               JOINT STIPULATION AND
14           v.                                                APPLICATION FOR STAY OF
15                                                             ALL DEADLINES
       CLOUDFLARE, INC., et al.,
16
17                     Defendants.                             Date: July 23, 2021
18                                                             Judge: Hon. Fernando M. Olguin
19
                                                               Complaint Filed: August 3, 2020
20
                                                               FAC Filed: November 4, 2020
21                                                             Trial Date: December 14, 2021
22
23
24
25
26
27
28
                                                    -1-
                                JOINT STIPULATION FOR STAY OF ALL DEADLINES
                         Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 190 Filed 07/26/21 Page 2 of 9 Page ID #:3253




 1     TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS:
 2            PLEASE TAKE NOTICE that Plaintiffs Deniece Waidhofer, Margaret
 3     McGehee, and Ryuu Lavitz LLC (collectively, "Plaintiffs") and Defendants
 4     Cloudflare Inc. ("Cloudflare") and Multi Media LLC ("Multi Media") (collectively,
 5     "Defendants") hereby submit their Joint Stipulation and Application for a Stay of
 6     All Deadlines (the "Application") for an order staying all case deadlines for three
 7
       months or until the Court's ruling on Defendants' motions to dismiss (ECF Nos. 84
 8
       and 85), whichever comes first. The Application is based on this Notice, the
 9
       Memorandum of Points and Authorities attached hereto, matters of which this Court
10
       may take judicial notice, and any and all other materials the Court deems proper.
11
       The parties met and conferred on July 23, 2021 and agreed to file this application
12
       jointly.
13
14
       DATED:      July 26, 2021                               REESE MARKETOS LLP
15
16                                                   By:       _____/s/ _______________
17                                                             Brett S. Rosenthal
                                                               Attorney for Plaintiffs
18
19                                                             WINSTON & STRAWN LLP
20
                                                     By:       __[with authorization]____
21                                                             Jennifer Golinveaux
22                                                             Attorney for Defendant
                                                               Cloudflare Inc.
23
24                                                             QUINN EMANUAL URQUHART &
                                                               SULLIVAN, LLP
25
26                                                   By:       __[with authorization]____
                                                               Michael T. Zeller
27
                                                               Attorney for Defendant
28                                                             Multi Media, LLC
                                                   -2-
                               JOINT STIPULATION FOR STAY OF ALL DEADLINES
                        Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 190 Filed 07/26/21 Page 3 of 9 Page ID #:3254




 1
 2                  MEMORANDUM OF POINTS AND AUTHORITIES

 3           Pursuant to Rule 16(b)(4) of the Federal Rules of Civil Procedure and Local
 4     Rule 16-14, the parties jointly file this Application to stay all deadlines for three
 5     months or until the Court issues a ruling on Defendants' motions to dismiss,
 6     whichever comes first. Defendants have not yet answered Plaintiffs' First Amended
 7     Complaint or asserted affirmative defenses, and the Magistrate Judge has ruled that
 8     discovery regarding affirmative defenses is premature until those defenses have been
 9     pled (see, e.g., ECF No. 132 at 5), so if Defendants are required to answer, additional
10     fact discovery may be necessary. The Court's resolution of the pending motions to
11     dismiss, as well as any subsequent repleading by Plaintiffs, may also affect the scope
12     and subject matter of expert discovery.
13           Accordingly, in order to avoid duplication of effort and expenses associated
14     with expert discovery, summary judgment briefing, and trial preparation, the parties
15
       jointly seek a three-month stay of all case deadlines. At the conclusion of the three-
16
       month period or upon the disposition of the motions to dismiss, the parties will
17
       propose an amended schedule for the stayed items. This is the third scheduling
18
       extension the parties have requested. This Court granted the parties' previous two
19
       requests (ECF Nos. 155, 177). Unlike the previous two, this request could have the
20
       effect of requiring that the trial date be continued to early 2022.
21
                                     FACTUAL BACKGROUND
22
             The original Complaint in this case was filed August 3, 2020 (ECF No. 1),
23
       and the First Amended Complaint ("FAC") was filed on November 4, 2020 (ECF
24
25     No. 68). Cloudflare and Multi Media separately filed motions to dismiss, which

26     suspended their obligation to file responsive pleadings under Federal Rule 12(a)(4).

27     (ECF Nos. 84, 85). Those motions are fully briefed and have been taken under
28     submission by the Court (ECF No. 108). Because the motions to dismiss remain
                                                    -3-
                                JOINT STIPULATION FOR STAY OF ALL DEADLINES
                         Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 190 Filed 07/26/21 Page 4 of 9 Page ID #:3255




 1     pending, the Defendants have not yet filed responsive pleadings or asserted any
 2     affirmative defenses to Plaintiffs' claims. The Magistrate Judge has ruled that
 3     discovery regarding any affirmative defenses would be premature because the
 4     defenses have not yet been pled. (See ECF No. 132 at 5).
 5           The parties have been engaged in fact discovery since October 2020. The
 6     parties have exchanged documents and other written discovery, and each party has
 7
       taken several depositions. The parties have also been engaged in motion practice and
 8
       informal dispute resolution related to discovery, which is ongoing. Discovery was
 9
       overseen by Magistrate Judge Sagar for several months, and the Court recently
10
       appointed the Hon. Suzanne Segal (Ret.) as Special Master to oversee all remaining
11
       discovery disputes. (ECF No. 185).
12
             Key upcoming deadlines on the current schedule are as follows:
13
                • Close of Fact Discovery – July 23, 2021
14
                • Expert Witness Disclosures - July 30, 2021
15
                • Rebuttal Expert Disclosures - August 20, 2021
16
17              • Close of Expert Discovery - September 3, 2021

18              • Initial Summary Judgment Briefs - September 13, 2021

19              • Pretrial Filings (MILs, Witness Lists, etc.) - October 29, 2021
20              • Pretrial Conference Order - November 5, 2021
21              • Pretrial Conference – November 19, 2021
22              • Start of Trial – December 14, 2021
23           The parties have conferred and agreed that these deadlines should be stayed
24     for three months or until the Court rules on the pending motions to dismiss,
25     whichever comes first, in order to prevent unnecessary burden and expense.
26
27
28
                                                   -4-
                               JOINT STIPULATION FOR STAY OF ALL DEADLINES
                        Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 190 Filed 07/26/21 Page 5 of 9 Page ID #:3256




 1                                          LEGAL STANDARDS
 2            "A district court has the inherent power to stay its proceedings. This power to
 3     stay is 'incidental to the power inherent in every court to control the disposition of
 4     the causes on its docket with economy of time and effort for itself, for counsel, and
 5     for litigants.'" Sleep No. Corp. v. Sizewise Rentals, 2019 WL 1091335, at *2 (C.D.
 6     Cal. Feb. 12, 2019) (citing Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1360 (C.D.
 7
       Cal. 1997)); see Landis v. North American Co., 299 U.S. 248, 254 (1936).
 8
                                                   ARGUMENT
 9
              Although the parties have largely completed fact discovery related to the
10
       Plaintiffs' affirmative claims (subject to certain loose ends that are still being
11
       resolved)1, they have not yet been able to engage in fact discovery regarding
12
       Defendants' respective defenses because those defenses have not yet been pled.
13
       Furthermore, the parties are facing imminent deadlines for expert reports and expert
14
       discovery, which will involve substantial expense and effort that will likely need to
15
       be duplicated if the Defendants later file a responsive pleading asserting affirmative
16
17     defenses. The Court's ruling on the pending motions to dismiss could also affect the

18     scope of the case or result in Plaintiffs repleading aspects of their claims.

19            Given these realities, the parties believe that a three-month "stay likely will
20     be a better use of the Court's, counsels', and the litigants' time and resources." See
21     Harris v. Parisian, 2007 WL 1140657, at *2 (D. Mont. Apr. 16, 2007). In short, the
22     parties have progressed the case as far as they reasonably can until the pending
23     motions to dismiss are resolved. Regardless of how the motions to dismiss are
24     ultimately resolved, proceeding to expert discovery at this point is likely to impose
25     substantial, unnecessary burden and expense on the parties. If the Court denies the
26
       1
         The parties agree that, during the stay, they may continue to resolve outstanding discovery issues
27     that are currently pending based upon previously served discovery, but they will not pursue new
       fact discovery during the stay period (such as new RFPs, depositions, or interrogatories) absent
28     good cause and leave of court.
                                                       -5-
                                   JOINT STIPULATION FOR STAY OF ALL DEADLINES
                            Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 190 Filed 07/26/21 Page 6 of 9 Page ID #:3257




 1     motions, Defendants will serve responsive pleadings and likely assert affirmative
 2     defenses, which may require additional fact discovery and expert work. If the Court
 3     grants the motions, Plaintiffs might be granted leave to replead, or the case could be
 4     over altogether. In either event, the current case deadlines will need to be adjusted.
 5     The parties respectfully submit that a temporary stay would avoid the high risk of
 6     unnecessary expense and repetition of effort. Cf. Wells v. Allergan USA, Inc., 2014
 7
       WL 117773, at *3 n. 2 (D.S.C. Jan. 13, 2014) ("[A]ll briefing on the motions to
 8
       dismiss had been filed and the court decided, for the sake of efficiency and fairness,
 9
       to stay all deadlines, including discovery, until it could resolve the motions to
10
       dismiss."). Accordingly, the parties respectfully request a three-month stay.
11
                                               CONCLUSION
12
             The Court should grant the parties' Joint Stipulation and Application for a Stay
13
       of All Deadlines for three months or until the disposition of the motions to dismiss
14
       (whichever is earlier), at which time the parties will propose a new schedule.
15
       DATE: July 26, 2021
16
17                                                    Respectfully submitted,

18                                                    By:       /s______
19
                                                      REESE MARKETOS LLP
20                                                    Brett S. Rosenthal (pro hac vice)
21                                                    Joshua M. Russ (pro hac vice)
                                                      Joel W. Reese (pro hac vice)
22
                                                      750 N. Saint Paul Street, Ste. 600
23                                                    Dallas, Texas 75201-3202
24                                                    Telephone: (214) 382-9810
                                                      brett.rosenthal@rm-firm.com
25
26
27
28
                                                    -6-
                                JOINT STIPULATION FOR STAY OF ALL DEADLINES
                         Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 190 Filed 07/26/21 Page 7 of 9 Page ID #:3258




 1                                                  REITER GRUBER LLP
                                                    Charles Reiter (SBN 306381)
 2                                                  Robert Gruber (SBN 301620)
 3                                                  100 Wilshire Blvd, Suite 700
                                                    Santa Monica, California 90401-3602
 4
                                                    Telephone: (310) 496-7799
 5                                                  creiter@reitergruber.com
 6
                                                    Attorneys for Plaintiffs
 7
 8                                                  By: __[with authorization]____
                                                    Jennifer A. Golinveaux
 9                                                  Thomas J. Kearney
10                                                  WINSTON & STRAWN LLP
                                                    101 California Street, 35th Floor San
11                                                  Francisco, CA 94111-5840 (415) 591-1000
12                                                  (telephone) jgolinveaux@winston.com
13                                                  tkearney@winston.com

14                                                  Michael S. Elkin
15                                                  WINSTON & STRAWN LLP 200 Park
                                                    Avenue
16                                                  New York, NY 10166
17                                                  (212) 294-6700 (telephone)
                                                    melkin@winston.com
18
19
20
21
22
23
24
25
26
27
28
                                                  -7-
                              JOINT STIPULATION FOR STAY OF ALL DEADLINES
                       Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 190 Filed 07/26/21 Page 8 of 9 Page ID #:3259




 1
                                                    Erin R. Ranahan
 2                                                  WINSTON & STRAWN LLP
 3                                                  333 S. Grand Avenue
                                                    Los Angeles, CA 90071
 4
                                                    (213) 615-1700 (telephone)
 5                                                  eranahan@winston.com
 6
                                                    Attorneys for Defendant
 7                                                  CLOUDFLARE, INC.
 8
 9                                                  By: __[with authorization]____
10                                                  Michael T. Zeller
                                                    QUINN EMANUAL URQUHART &
11                                                  SULLIVAN, LLP
12                                                  865 South Figueroa Street, 10th Floor Los
13                                                  Angeles, CA 90017-2543
                                                    (213) 443-3000 (telephone)
14                                                  michaelzeller@quinnemanuel.com
15
                                                    Attorneys for Defendant
16                                                  MULTI MEDIA, LLC
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -8-
                              JOINT STIPULATION FOR STAY OF ALL DEADLINES
                       Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 190 Filed 07/26/21 Page 9 of 9 Page ID #:3260




 1                  CERTIFICATES OF SERVICE AND AGREEMENT
 2
             The undersigned hereby certifies that a copy of this filing will be served on
 3
       the date of filing on all counsel of record via the Court's electronic filing system.
 4
       The undersigned further certifies that the foregoing was filed with the consent of all
 5
       parties' counsel.
 6
 7
                                                                  /s/
 8
 9                                                      Brett S. Rosenthal
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -9-
                                  JOINT STIPULATION FOR STAY OF ALL DEADLINES
                           Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
